 
 
I 
110th CONGRESS 1st Session 
H. R. 4088 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2007 
Mr. Shuler (for himself, Mr. Bilbray, Mr. Rodriguez, Mr. Ellsworth, Mr. Holden, Mr. Gordon of Tennessee, Mr. McIntyre, Mr. Murtha, Mr. Bishop of Georgia, Mr. Lincoln Davis of Tennessee, Mr. Barrow, Mr. Altmire, Mr. Space, Mrs. Gillibrand, Mr. Ross, Mr. Taylor, Mr. Boyd of Florida, Mr. Donnelly, Mr. Hill, Mr. Cramer, Mr. Berry, Mr. Carney, Mr. Tanner, Mr. Marshall, Mr. Cooper, Mr. Lampson, Mr. Ryan of Ohio, Mr. Boswell, Mr. Patrick J. Murphy of Pennsylvania, Mr. Higgins, Mr. Boren, Mr. Kagen, Mr. Udall of Colorado, Mr. Perlmutter, Mr. Stupak, Mr. Kanjorski, Mr. Melancon, Mr. Boucher, Mr. Baird, Mr. Davis of Alabama, Mrs. Boyda of Kansas, Ms. Bean, Mr. McNerney, Mr. Arcuri, Mr. Hodes, Mr. Goodlatte, Mr. Feeney, Mr. Deal of Georgia, Mr. Wamp, Mr. Sessions, Mr. Duncan, Mr. Renzi, Mrs. Blackburn, Mr. Royce, Mr. Miller of Florida, Mr. Price of Georgia, Mr. Walberg, Mr. Jones of North Carolina, Mr. Rohrabacher, Mr. Alexander, Mr. Coble, Mr. Westmoreland, Mr. Roskam, Mr. Smith of Nebraska, Mr. Culberson, Mr. Doolittle, Mr. Poe, Mr. Hayes, Mr. Hunter, Mrs. Capito, Mr. Smith of Texas, Mr. McCaul of Texas, Mr. Broun of Georgia, Mr. Shuster, Ms. Fallin, Mr. David Davis of Tennessee, Mr. Lamborn, Mr. McHenry, Mr. Graves, Mr. Tancredo, Mr. Gary G. Miller of California, Mr. Calvert, Mr. Weldon of Florida, Mrs. Myrick, Mr. Burton of Indiana, Mr. Barrett of South Carolina, Mr. Boozman, Mr. Inglis of South Carolina, Mr. Goode, and Mr. Gingrey) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Ways and Means, Education and Labor, Oversight and Government Reform, Armed Services, Agriculture, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide immigration reform by securing America’s borders, clarifying and enforcing existing laws, and enabling a practical employer verification program. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Secure America Through Verification and Enforcement Act of 2007 or as the SAVE Act of 2007.  
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Securing America’s International Borders 
Subtitle A—Manpower, Technology, and Infrastructure Improvements 
Sec. 101. Manpower. 
Sec. 102. Technology. 
Sec. 103. Infrastructure. 
Sec. 104. Aerial vehicles and surveillance systems. 
Subtitle B—Strategies and Progress Reports for Securing America’s Borders 
Sec. 111. National strategy to secure the borders. 
Sec. 112. Accountable financing of a secure border initiative. 
Subtitle C—Rapid Response Measures 
Sec. 121. Deployment of border patrol agents. 
Sec. 122. Border patrol major assets. 
Sec. 123. Electronic equipment. 
Sec. 124. Personal equipment. 
Sec. 125. Authorization of appropriations. 
Subtitle D—Border Infrastructure and Technology Modernization 
Sec. 131. Definitions. 
Sec. 132. Expansion of commerce security programs. 
Subtitle E—Other Border Security Initiatives 
Sec. 141. Alien smuggling and terrorism prevention. 
Sec. 142. Border security on certain Federal land. 
Subtitle F—Border Law Enforcement 
Sec. 151. Short title. 
Sec. 152. Findings. 
Sec. 153. Border relief grant program. 
Sec. 154. Authorization of appropriations. 
Sec. 155. Regulations. 
Title II—Ending Unlawful Employment 
Subtitle A—Employee Verification 
Sec. 201. Mandatory employment authorization verification. 
Sec. 202. Mandatory notification of SSN mismatches and multiple uses. 
Sec. 203. Establishment of electronic birth and death registration systems. 
Sec. 204. Penalty for failure to file correct information returns. 
Sec. 205. Authorization of appropriations. 
Subtitle B—Nondeductibility of Wages Paid to Unauthorized Aliens 
Sec. 211. Clarification that wages paid to unauthorized aliens may not be deducted from gross income. 
Title III—Enhancing and Fully Utilizing Current Methods of Interior Enforcement 
Sec. 301. Increase investigative efforts. 
Sec. 302. Increased oversight of agents. 
Sec. 303. Rewards program. 
Sec. 304. Increased detention facilities for aliens apprehended for illegal entry. 
Sec. 305. Findings and purpose. 
Sec. 306. Additional district court judgeships. 
Sec. 307. Media campaign.   
ISecuring America’s International Borders 
AManpower, Tech­nol­o­gy, and Infrastructure Im­prove­ments 
101.Manpower 
(a)Border patrol agentsSection 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) is amended to read as follows: 
 
5202.Increase in full-time border patrol agents 
(a)Annual increasesThe Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase the number of positions for full-time active-duty Border Patrol agents within the Department of Homeland Security (above the number of positions for which funds were appropriated for the preceding fiscal year), by— 
(1)2,500 in fiscal year 2008;  
(2)2,000 in fiscal year 2009;  
(3)1,500 in fiscal year 2010;  
(4)1,000 in fiscal year 2011; and  
(5)1,000 in fiscal year 2012.  
(b)AllocationsOf the Border Patrol agents hired under subsection (a), 80 percent shall be deployed along the southern border of the United States and 20 percent shall be deployed along the northern border of the United States.  
(c)Authorization of appropriationsThe necessary funds are authorized to be appropriated for each of fiscal years 2008 through 2012 to carry out this section. .  
(b)Investigative personnel 
(1)Additional investigative personnel for alien smugglingIn addition to the positions authorized under section 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as amended by paragraph (1), during each of the fiscal years 2008 through 2012, the Secretary shall, subject to the availability of appropriations, increase by not less than 350 the number of positions for personnel within the Department assigned to specifically investigate alien smuggling.  
(2)Additional funds and personnel for the tunnel task forceSubject to appropriations, the fiscal year 2008 budget of the Tunnel Task Force, a joint force comprised of Immigration and Customs Enforcement (ICE), Customs and Border Patrol (CBP) and Drug Enforcement Administration (DEA) personnel tasked to pinpoint tunnels that are utilized by drug lords and coyotes to smuggle narcotics, illegal aliens, and weapons of mass destruction, shall be increased by 50 percent above the fiscal year 2007 budget. Such increase shall be used to increase personnel, improve communication and coordination between participant agencies, upgrade technology, and offer cash rewards and appropriate security to individuals who provide the Tunnel Task Force with accurate information on existing tunnels that breach the international borders of the United States.  
(3)Authorization of appropriationsThe necessary funds are authorized to be appropriated to the Secretary for each of the fiscal years 2008 through 2012 to carry out this section.  
(c)Recruitment of former members of the armed forces and members of reserve components of the armed forces 
(1)Requirement for programThe Secretary, in conjunction with the Secretary of Defense, shall establish a program to actively recruit covered members (a member of a reserve component of the Armed Forces) or former members of the Armed Forces and National Guard to serve in United States Customs and Border Protection.  
(2)Report on recruitment incentivesNot later than 90 days after the date of enactment of this Act, the Secretary and the Secretary of Defense shall jointly submit to the appropriate committees of Congress a report that shall include an assessment of the desirability and feasibility of offering an incentive to a covered member or former member of the Armed Forces for the purpose of encouraging such member to serve in United States Customs and Border Patrol and Immigration and Customs Enforcement— 
(A)the Secretary must provide a description of various monetary and non-monetary incentives considered for purposes of the report; and  
(B)the Secretary must provide an assessment of the desirability and feasibility of utilizing any such incentive.  
(3)Recommendations for recruitment incentives 
(A)Maximum student loan repayments for united states border patrol agents with a two year commitmentSection 5379(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(4)In the case of an employee (otherwise eligible for benefits under this section) who is serving as a full-time active-duty United States Border Patrol agent within the Department of Homeland Security— 
(A)paragraph (2)(A) shall be applied by substituting $20,000 for $10,000; and  
(B)paragraph (2)(B) shall be applied by substituting $80,000 for $60,000. .  
(B)Recruitment and relocation bonuses and retention allowances for personnel of the Department of Homeland SecurityThe Secretary of Homeland Security shall ensure that the authority to pay recruitment and relocation bonuses under section 5753 of title 5, United States Code, the authority to pay retention bonuses under section 5754 of such title, and any other similar authorities available under any other provision of law, rule, or regulation, are exercised to the fullest extent allowable in order to encourage service in the Department of Homeland Security.  
(4)DefinitionThe term appropriate committees of Congress means— 
(A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives; and  
(B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate.  
102.Technology 
(a)Equipment Sharing between Department of Homeland Security and Department of DefenseThe Secretaries of these two departments shall develop and implement a plan to use authorities provided to the Secretary of Defense under chapter 18 of title 10, United States Code, to increase the availability and use of Department of Defense equipment, including unmanned aerial vehicles, tethered aerostat radars, and other surveillance equipment, to assist the Secretary in carrying out surveillance activities conducted at or near the international land borders of the United States to prevent illegal immigration.  
(b)ReportNot later than 6 months after the date of enactment of this Act (and then annually from that point), the Secretary and the Secretary of Defense shall submit to Congress a report that contains— 
(1)a description of the current use of Department of Defense equipment to assist the Secretary in carrying out surveillance of the international land borders of the United States and assessment of the potential risks to citizens of the United States and key foreign policy interests associated with the use of such equipment;  
(2)the plan developed under subsection (a) to increase the use of Department of Defense equipment to assist such surveillance activities; and  
(3)a description of the types of equipment and other support to be provided by the Secretary of Defense under such plan during the 1-year period beginning on the date of the submission of the report.  
(c)Secure communicationThe secretary shall, as expeditiously as practicable, develop and implement a plan to improve the use of satellite communications and other technologies to ensure clear and secure 2-way communication capabilities— 
(1)among all Border Patrol agents conducting operations between ports of entry;  
(2)between Border Patrol agents and their respective Border Patrol stations; and  
(3)between all appropriate law enforcement agencies of the Department and State, local, and tribal law enforcement agencies.  
(d)Other Technology UpgradesThe Secretary shall purchase and implement new technology to secure the borders, including, but not limited to drones, infrared cameras, sensors, mobile lighting units, radar and infrared heat.  
(e)Authorization of AppropriationsThe necessary funds are authorized to be appropriated to the Secretary for each of the fiscal years 2008 through 2012 to carry out this section.  
103.Infrastructure 
(a)Infrastructure ImprovementsSubject to the availability of appropriations, the Secretary shall construct or purchase— 
(1)office facilities to accommodate additional border patrol manpower;  
(2)sport utility vehicles for officers;  
(3)all weather roads for better vehicle access and performance on remote and rugged terrain (road construction should be done in consultation with the owner of the land and take into account any environmental or other land-use issues that are relevant);  
(4)additional fencing (and aesthetic fencing in business districts) in urban areas of the border; and  
(5)vehicle barriers, to support, not replace, manpower, in rural and remote areas of the border necessary to achieve operational control of the international borders of the United States.  
(b)Authorization of appropriationsThe necessary funds are authorized to be appropriated to the Secretary for each of the fiscal years 2008 through 2012 to carry out this section.  
104.Aerial vehicles and surveillance systems 
(a)Unmanned aerial vehicle pilot programDuring the 1-year period beginning on the date on which the report is submitted under section 102(b), the Secretary shall conduct a pilot program to test unmanned aerial vehicles for border surveillance along the international border between Canada and the United States.  
(b)Unmanned aerial vehicles and associated infrastructureThe Secretary shall acquire and maintain unmanned aerial vehicles and related equipment for use to patrol the international borders of the United States, including equipment such as— 
(1)additional sensors;  
(2)satellite command and control; and  
(3)other necessary equipment for operational support.  
(c)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary for each of the fiscal years 2008 and 2009 such sums as may be necessary to carry out subsection (b).  
(2)Availability of fundsAmounts appropriated pursuant to the authorization of appropriations in paragraph (1) are authorized to remain available until expended.  
(d)Aerial surveillance program 
(1)In generalIn conjunction with the border surveillance plan developed under section 5201 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary, not later than 90 days after the date of enactment of this Act, shall develop and implement a program to fully integrate and utilize aerial surveillance technologies, including unmanned aerial vehicles, to enhance the security of the international border between the United States and Canada and the international border between the United States and Mexico. The goal of the program shall be to ensure continuous monitoring of each mile of each border.  
(2)Assessment and consultation requirementsIn developing the program under this subsection, the Secretary shall— 
(A)consider current and proposed aerial surveillance technologies;  
(B)assess the feasibility and advisability of utilizing such technologies to address border threats, including an assessment of the technologies considered best suited to address respective threats;  
(C)consult with the Secretary of Defense regarding any technologies or equipment, which the Secretary may deploy along an international border of the United States; and  
(D)consult with the Administrator of the Federal Aviation Administration regarding safety, airspace coordination and regulation, and any other issues necessary for implementation of the program.  
(3)Authorization of AppropriationsThe necessary funds are authorized to be appropriated to carry out this subsection.  
(e)Integrated and Automated Surveillance Program 
(1)Requirement for programSubject to the availability of appropriations, the Secretary shall establish a program to procure additional unmanned aerial vehicles, drones, cameras, poles, sensors, satellites, radar coverage, and other technologies necessary to achieve operational control of the international borders of the United States and to establish a security perimeter known as a virtual fence along such international borders to provide a barrier to illegal immigration.  
(2)Program componentsThe Secretary shall ensure, to the maximum extent feasible, that— 
(A)the technologies utilized in the Integrated and Automated Surveillance Program are integrated and function cohesively in an automated fashion, including the integration of motion sensor alerts and cameras in a manner where a sensor alert automatically activates a corresponding camera to pan and tilt in the direction of the triggered sensor;  
(B)cameras utilized in the program do not have to be manually operated;  
(C)such camera views and positions are not fixed;  
(D)surveillance video taken by such cameras is able to be viewed at multiple designated communications centers;  
(E)a standard process is used to collect and record, catalog, and report intrusion and response data collected under the Program;  
(F)future remote surveillance technology investments and upgrades for the program can be integrated with existing systems;  
(G)performance measures are developed and applied that can evaluate whether the program is providing desired results and increasing response effectiveness in monitoring and detecting illegal intrusions along the international borders of the United States;  
(H)plans are developed under the program to streamline site selection and site validation processes to minimize delays of installing surveillance technology infrastructure;  
(I)standards are developed under the program to expand the shared use of existing private and governmental structures to install remote surveillance technology infrastructure where possible;  
(J)standards are developed under the program to identify and deploy the use of nonpermanent or mobile surveillance platforms that will increase the Secretary’s mobility and ability to identify illegal border intrusions; and  
(K)Border Patrol agents respond to each reported intrusion that appears to involve aliens or smugglers.  
(3)Evaluation of contractors 
(A)Requirement for standardsThe Secretary shall develop appropriate standards to evaluate the performance of any contractor providing goods or services to carry out the Integrated and Automated Surveillance Program.  
(B)Review by the Comptroller General of the United States 
(i)In generalThe Comptroller General of the United States shall review each new contract related to the Program and should report to Congress regarding contracts with a value of more than $5,000,000 in a timely manner, to determine whether such contract fully complies with applicable cost requirements, performance objectives, program milestones, and schedules.  
(ii)ReportsThe Comptroller General of the United States shall report the findings of each review carried out under clause (i) to the Secretary in a timely manner.  
(4)Authorization of appropriationsThe necessary funds are authorized to be appropriated to carry out this subsection.  
BStrategies and Prog­ress Reports for Securing Amer­i­ca’s Borders 
111.National strategy to secure the borders 
(a)Requirement for national strategyThe Secretary, in consultation with the heads of other appropriate Federal agencies, shall develop a national strategy to secure the borders that describes actions to be carried out to achieve operational control over all ports of entry into the United States and the international land and maritime borders of the United States by December 31, 2010.  
(b)ContentThe national strategy to secure the borders shall include the following: 
(1)An assessment of the threats posed by terrorists and terrorist groups that may try to infiltrate the United States at locations along the international land and maritime borders of the United States.  
(2)A risk assessment for all United States ports of entry and all portions of the international land and maritime borders of the United States that includes a description of activities being undertaken— 
(A)to prevent the entry of terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband into the United States; and  
(B)to protect critical infrastructure at or near such ports of entry or borders.  
(3)An assessment of the most appropriate, practical, and cost-effective means of defending the international land and maritime borders of the United States against threats to security and illegal transit, including intelligence capacities, technology, equipment, personnel, and training needed to address security vulnerabilities.  
(4)An assessment of staffing needs for all border security functions, taking into account threat and vulnerability information pertaining to the borders and the impact of new security programs, policies, and technologies.  
(5)A description of the border security roles and missions of Federal Government, State government, local government, and tribal authorities, and recommendations regarding actions the Secretary can carry out to improve coordination with such authorities to enable border security and enforcement activities to be carried out in a more efficient and effective manner.  
(6)An assessment of existing efforts and technologies used for border security and the effect of the use of such efforts and technologies on civil rights, private property rights, privacy rights, and civil liberties, including an assessment of efforts to take into account asylum seekers, trafficking victims, unaccompanied minor aliens, refugees and other vulnerable populations, as well as the effects on Americans living in the border region and local, State, and Federal law enforcement officers working in the border region.  
(7)A prioritized list of research and development objectives to enhance the security of the international land and maritime borders of the United States.  
(8)A description of ways to ensure that the free flow of lawful travel and commerce is not unreasonably diminished by efforts, activities, and programs aimed at securing the international land and maritime borders of the United States.  
(9)An assessment of additional detention facilities and beds that are needed to detain unlawful aliens apprehended at United States ports of entry or along the international land borders of the United States.  
(10)A description of the performance metrics to be used to ensure accountability by the bureaus of the Department in implementing such strategy.  
(11)A schedule for the implementation of the security measures described in said strategy, including a prioritization of security measures, realistic deadlines for addressing the security and enforcement needs, an estimate of the resources needed to carry out such measures, and a description of how such resources should be allocated.  
(c)ConsultationIn developing the national strategy for border security, the Secretary shall consult with representatives of— 
(1)State, local, and tribal governmental authorities with responsibility for locations along the international land and maritime borders of the United States; and  
(2)appropriate private sector entities, nongovernmental organizations, and affected communities that have expertise in areas related to border security.  
(d)CoordinationThe national strategy for border security shall be consistent with the National Strategy for Maritime Security developed pursuant to Homeland Security Presidential Directive 13, dated December 21, 2004.  
(e)Submission to Congress 
(1)StrategyNot later than December 31, 2008, the Secretary shall submit to Congress the national strategy for border security.  
(2)UpdatesThe Secretary shall submit to Congress any update of such strategy that the Secretary determines is necessary, not later than 30 days after such update is developed.  
(f)Immediate ActionNothing in this section may be construed to relieve the Secretary of the responsibility to take all actions necessary and appropriate to achieve and maintain operational control over the entire international land and maritime borders of the United States.  
112.Accountable financing of a secure border initiative 
(a)Comptroller General of the United States 
(1)ActionIf the Comptroller General of the United States becomes aware of any improper conduct or wrongdoing in the course of conducting a contract review under the Secure Border Initiative, the Comptroller General of the United States shall, as expeditiously as practicable, refer information relating to such improper conduct or wrongdoing to Congress and to the Secretary of Homeland Security, or to another appropriate official of the Department of Homeland Security, who shall determine whether to temporarily suspend the contractor from further participation in the Secure Border Initiative or make said contract null and void.  
(2)ReportUpon the completion of each review described in paragraph (1), the Comptroller General of the United States shall submit to Congress and to the Secretary a report containing the findings of the review, including findings regarding— 
(A)cost overruns;  
(B)significant delays in contract execution;  
(C)lack of rigorous departmental contract management;  
(D)insufficient departmental financial oversight;  
(E)bundling that limits the ability of small businesses to compete; or  
(F)other high-risk business practices.  
(b)Reports by the Secretary 
(1)In generalNot later than 30 days after the receipt of each report required under subsection (a)(2), the Secretary shall submit a report to the Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate, that describes the steps the Secretary has taken, or plans to take, to address the problems identified in such report.  
(2)Contracts with foreign companiesNot later than 60 days after the initiation of each contract action with a company whose headquarters are not based in the United States, the Secretary shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives, regarding the Secure Border Initiative.  
(c)Reports on United States PortsNot later that 60 days after receiving information regarding a proposed purchase of a contract to manage the operations of a United States port by a foreign entity, the Secretary of Homeland Security shall submit a report to Congress that describes— 
(1)the proposed purchase;  
(2)any security concerns related to the proposed purchase; and  
(3)the manner in which such security concerns have been addressed.  
CRapid Response Measures 
121.Deployment of border patrol agents 
(a)Emergency Deployment of Border Patrol Agents 
(1)In generalIf the Governor of a State on an international border of the United States declares an international border security emergency and requests additional agents of the Border Patrol (referred to in this subtitle as agents) from the Secretary, the Secretary, subject to paragraphs (2) and (3), may provide the State with not more than 1,000 additional agents for the purpose of patrolling and defending the international border, in order to prevent individuals from crossing the international border into the United States at any location other than an authorized port of entry.  
(2)ConsultationUpon receiving a request for agents under paragraph (1), the Secretary, after consultation with the President, shall grant such request to the extent that providing such agents will not significantly impair the Department’s ability to provide border security for any other State.  
(3)Collective bargainingEmergency deployments under this subsection shall be made in accordance with all applicable collective bargaining agreements and obligations under current law.  
(b)Flexible Deployment of Border Patrol AgentsThe Secretary shall ensure that agents are not precluded from performing patrol duties and apprehending violators of law, except in unusual circumstances if the temporary use of fixed deployment positions is necessary.  
122.Border patrol major assets 
(a)Control of Department of Homeland Security AssetsThe Department of Homeland Security shall have exclusive administrative and operational control over all the assets utilized in carrying out its mission, including aircraft, watercraft, vehicles, detention space, transportation, and all of the personnel associated with such assets.  
(b)Helicopters and Power Boats 
(1)HelicoptersThe Secretary shall increase the number of helicopters under the control of the Border Patrol and Immigration and Customs Enforcement (ICE). The Secretary shall ensure that appropriate types and quantities of helicopters are procured for the various missions being performed.  
(2)Power boatsThe Secretary shall increase the number of power boats under the control of the Border Patrol. The Secretary shall ensure that the types of power boats that are procured are appropriate for both the waterways in which they are used and the mission requirements.  
(3)Use and trainingThe Secretary shall— 
(A)establish an overall policy on how the helicopters and power boats procured under this subsection will be used; and  
(B)implement training programs for the agents who use such assets, including safe operating procedures and rescue operations.  
(c)Motor Vehicles 
(1)QuantityThe Secretary shall establish a fleet of motor vehicles appropriate for use by the Border Patrol that will permit a ratio of not less than 1 police-type vehicle for every 4 agents with safety glass and other protections. The Secretary shall ensure that there are sufficient numbers and types of other motor vehicles to support the mission of the Border Patrol.  
(2)FeaturesAll motor vehicles purchased for the Border Patrol shall— 
(A)be appropriate for the mission of the Border Patrol; and  
(B)have a panic button and a global positioning system device that is activated solely in emergency situations to track the location of agents in distress.  
123.Electronic equipment 
(a)Portable ComputersThe Secretary shall ensure that each police-type motor vehicle in the fleet of the Border Patrol is equipped with a portable computer with access to all necessary law enforcement databases and otherwise suited to the unique operational requirements of the Border Patrol.  
(b)Radio EquipmentThe Secretary shall augment the existing radio communications system so that all law enforcement personnel, including Immigration and Customs Enforcement, working in each area where Border Patrol operations are conducted have clear and encrypted 2-way radio communication capabilities at all times. Each portable communications device shall be equipped with a panic button and a global positioning system device that is activated solely in emergency situations to track the location of agents in distress.  
(c)Handheld Global Positioning System DevicesThe Secretary shall ensure that Border Patrol agents are issued a state-of-the-art handheld global positioning system device for navigational purposes.  
(d)Night Vision EquipmentThe Secretary shall ensure that sufficient quantities of state-of-the-art night vision equipment are procured and maintained to enable each Border Patrol agent working during the hours of darkness to be equipped with a portable night vision device.  
124.Personal equipment 
(a)Body ArmorThe Secretary shall ensure that every agent on duty is issued high-quality body armor that is appropriate for the climate and risks faced by the agent. Enough body armor must be purchased to cover every agent in the field.  
(b)WeaponsThe Secretary shall ensure that agents are equipped with weapons that are reliable and effective to protect themselves, their fellow agents, and innocent third parties from the threats posed by armed criminals. The Secretary shall ensure that the policies of the Department authorize all agents to carry weapons that are suited to the potential threats that they face, and that all agents receive appropriate training in the use of such weapons.  
(c)UniformsThe Secretary shall ensure that all agents are provided with all necessary uniform items, including outerwear suited to the climate, footwear, belts, holsters, and personal protective equipment, at no cost to such agents. Such items shall be replaced at no cost to such agents as such items become worn or unserviceable or no longer fit properly.  
125.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out this subtitle.  
DBorder Infrastructure and Technology Modernization 
131.DefinitionsIn this subtitle: 
(1)CommissionerThe term Commissioner means the Commissioner of United States Customs and Border Protection.  
(2)Northern borderThe term northern border means the international border between the United States and Canada.  
(3)Southern borderThe term southern border means the international border between the United States and Mexico.  
132.Expansion of commerce security programs 
(a)Customs-Trade Partnership Against Terrorism 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Commissioner, in consultation with the Secretary, shall develop a plan to expand the programs of the Customs-Trade Partnership Against Terrorism established pursuant to section 211 of the SAFE Port Act (6 U.S.C. 961), including adding additional personnel for such programs, along the northern border and southern border, including the following programs: 
(A)The Business Anti-Smuggling Coalition.  
(B)The Carrier Initiative Program.  
(C)The Americas Counter Smuggling Initiative.  
(D)The Container Security Initiative established pursuant to section 205 of the SAFE Port Act (6 U.S.C. 945).  
(E)The Free and Secure Trade Initiative.  
(F)Other industry partnership programs administered by the Commissioner.  
(b)Demonstration ProgramNot later than 180 days after the date of enactment of this Act, the Commissioner shall establish a demonstration program to develop a cooperative trade security system to improve supply chain security.  
EOther Border Security Initiatives 
141.Alien smuggling and terrorism prevention 
(a)Checks against terrorist watchlistThe Department of Homeland Security shall check against all available terrorist watchlists those alien smugglers and smuggled individuals who are interdicted at the land, air, and sea borders of the United States.  
(b)Strengthening prosecution and punishment of alien smugglersSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended— 
(1)by amending the subsection heading to read as follows: Smuggling of Unlawful and Terrorist Aliens.—;  
(2)by redesignating clause (iv) of paragraph (1)(B) as clause (vii);  
(3)in paragraph (1), by striking (1)(A) and all that follows through clause (iii) of subparagraph (B) and inserting the following: 
 
(1) 
(A)Whoever, knowing or in reckless disregard of the fact that an individual is an alien who lacks lawful authority to come to, enter, or reside in the United States, knowingly— 
(i)brings that individual to the United States in any manner whatsoever regardless of any future official action which may be taken with respect to such alien;  
(ii)recruits, encourages, or induces that individual to come to, enter, or reside in the United States;  
(iii)transports or moves that individual in the United States, in furtherance of their unlawful presence; or  
(iv)harbors, conceals, or shields from detection the individual in any place in the United States, including any building or any means of transportation, or attempts or conspires to do so, shall be punished as provided in subparagraph (C).  
(B)Whoever, knowing that an individual is an alien, brings that individual to the United States in any manner whatsoever at a place other than a designated port of entry or place other than as designated by the Secretary of Homeland Security, regardless of whether such alien has received prior official authorization to come to, enter, or reside in the United States and regardless of any future official action which may be taken with respect to such alien, or attempts or conspires to do so, shall be punished as provided in subparagraph (C).  
(C)A violator of this paragraph shall, for each alien in respect to whom such a violation occurs— 
(i)unless the offense is otherwise described in another clause of this subparagraph, be fined under title 18, United States Code or imprisoned not more than 5 years, or both;  
(ii)if the offense involved the transit of the defendant’s spouse, child, sibling, parent, grandparent, or niece or nephew, and the offense is not described in any of clauses (iii) through (vii), be fined under title 18, United States Code or imprisoned not more than 1 year, or both;  
(iii)if the offense is a violation of paragraphs (1)(A)(ii), (iii), or (iv), or paragraph (1)(B), and was committed for the purpose of profit, commercial advantage, or private financial gain, be fined under title 18, United States Code or imprisoned not more than 10 years, or both;  
(iv)if the offense is a violation of paragraph (1)(A)(i) and was committed for the purpose of profit, commercial advantage, or private financial gain, or if the offense was committed with the intent or reason to believe that the individual unlawfully brought into the United States will commit an offense against the United States or any State that is punishable by imprisonment for more than 1 year, be fined under title 18, United States Code, and imprisoned, in the case of a first or second violation, not less than 3 nor more than 10 years, and for any other violation, not less than 5 nor more than 15 years; and  
(v)if the offense results in serious bodily injury (as defined in section 1365 of title 18, United States Code) or places in jeopardy the life of any person, be fined under title 18, United States Code or imprisoned not more than 20 years, or both;  
(vi)if the offense involved an individual who the defendant knew was engaged in or intended to engage in terrorist activity (as defined in section 212(a)(3)(B)), be fined under title 18, United States Code or imprisoned not more than 30 years, or both; and ;  
(4)in the clause (vii) so redesignated by paragraph (2) of this subsection (which now becomes clause (vii) of the new subparagraph (C))— 
(A)by striking in the case and all that follows through (v) resulting and inserting if the offense results; and  
(B)by inserting and if the offense involves kidnapping, an attempt to kidnap, the conduct required for aggravated sexual abuse (as defined in section 2241 without regard to where it takes place), or an attempt to commit such abuse, or an attempt to kill, be fined under such title or imprisoned for any term of years or life, or both  after or both; and  
(5)by striking existing subparagraph (C) of paragraph (1) (without affecting the new subparagraph (C) added by the amendments made by this Act) and all that follows through paragraph (2) and inserting the following: 
 
(2) 
(A)There is extraterritorial jurisdiction over the offenses described in paragraph (1).  
(B)In a prosecution for a violation of, or an attempt or conspiracy to violate subsection (a)(1)(A)(i), (a)(1)(A)(ii), or (a)(1)(B), that occurs on the high seas, no defense based on necessity can be raised unless the defendant— 
(i)as soon as practicable, reported to the Coast Guard the circumstances of the necessity, and if a rescue is claimed, the name, description, registry number, and location of the vessel engaging in the rescue; and  
(ii)did not bring, attempt to bring, or in any manner intentionally facilitate the entry of any alien into the land territory of the United States without lawful authority, unless exigent circumstances existed that placed the life of that alien in danger, in which case the reporting requirement set forth in clause (i) of this subparagraph is satisfied by notifying the Coast Guard as soon as practicable after delivering the alien to emergency medical or law enforcement personnel ashore.  
(C)It is a defense to a violation of, or an attempt or conspiracy to violate, clause (iii) or (iv) of subsection (a)(1)(A) for a religious denomination having a bona fide nonprofit, religious organization in the United States, or the agents or officer of such denomination or organization, to encourage, invite, call, allow, or enable an alien who is present in the United States to perform the vocation of a minister or missionary for the denomination or organization in the United States as a volunteer who is not compensated as an employee, notwithstanding the provision of room, board, travel, medical assistance, and other basic living expenses, provided the minister or missionary has been a member of the denomination for at least one year.  
(D)For purposes of this paragraph and paragraph (1)— 
(i)the term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States; and  
(ii)the term lawful authority means permission, authorization, or waiver that is expressly provided for in the immigration laws of the United States or the regulations prescribed under those laws and does not include any such authority secured by fraud or otherwise obtained in violation of law or authority that has been sought but not approved. .  
(c)Maritime law enforcement 
(1)PenaltiesSubsection (b) of section 2237 of title 18, United States Code, is amended to read as follows: 
 
(b) 
(1)Whoever intentionally violates this section shall, unless the offense is described in paragraph (2), be fined under this title or imprisoned for not more than 5 years, or both.  
(2)If the offense— 
(A)is committed in the course of a violation of section 274 of the Immigration and Nationality Act (alien smuggling); chapter 77 (peonage, slavery, and trafficking in persons), section 111 (shipping), 111A (interference with vessels), 113 (stolen property), or 117 (transportation for illegal sexual activity) of this title; chapter 705 (maritime drug law enforcement) of title 46, or title II of the Act of June 15, 1917 (Chapter 30; 40 Stat. 220), the offender shall be fined under this title or imprisoned for not more than 10 years, or both;  
(B)results in serious bodily injury (as defined in section 1365 of this title) or transportation under inhumane conditions, the offender shall be fined under this title, imprisoned not more than 15 years, or both; or  
(C)results in death or involves kidnapping, an attempt to kidnap, the conduct required for aggravated sexual abuse (as defined in section 2241 without regard to where it takes place), or an attempt to commit such abuse, or an attempt to kill, be fined under such title or imprisoned for any term of years or life, or both. .  
(2)Limitation on necessity defenseSection 2237(c) of title 18, United States Code, is amended— 
(A)by inserting (1) after (c);  
(B)by adding at the end the following: 
 
(2)In a prosecution for a violation of this section, no defense based on necessity can be raised unless the defendant— 
(A)as soon as practicable upon reaching shore, delivered the person with respect to which the necessity arose to emergency medical or law enforcement personnel;  
(B)as soon as practicable, reported to the Coast Guard the circumstances of the necessity resulting giving rise to the defense; and  
(C)did not bring, attempt to bring, or in any manner intentionally facilitate the entry of any alien, as that term is defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101 (a)(3)), into the land territory of the United States without lawful authority, unless exigent circumstances existed that placed the life of that alien in danger, in which case the reporting requirement of subparagraph (B) is satisfied by notifying the Coast Guard as soon as practicable after delivering that person to emergency medical or law enforcement personnel ashore. .  
(3)DefinitionSection 2237(e) of title 18, United States Code, is amended— 
(A)by striking and at the end of paragraph (3);  
(B)by striking the period at the end of paragraph (4) and inserting ; and; and  
(C)by adding at the end the following: 
 
(5)the term transportation under inhumane conditions means the transportation of persons in an engine compartment, storage compartment, or other confined space, transportation at an excessive speed, transportation of a number of persons in excess of the rated capacity of the means of transportation, or intentionally grounding a vessel in which persons are being transported. .  
(d)Amendment to the sentencing guidelines 
(1)In generalPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this subsection, the United States Sentencing Commission shall review and, if appropriate, amend the sentencing guidelines and policy statements applicable to persons convicted of alien smuggling offenses and criminal failure to heave to or obstruction of boarding.  
(2)ConsiderationsIn carrying out this subsection, the Sentencing Commission, shall— 
(A)consider providing sentencing enhancements or stiffening existing enhancements for those convicted of offenses described in paragraph (1) of this subsection that— 
(i)involve a pattern of continued and flagrant violations;  
(ii)are part of an ongoing commercial organization or enterprise;  
(iii)involve aliens who were transported in groups of 10 or more;  
(iv)involve the transportation or abandonment of aliens in a manner that endangered their lives; or  
(v)involve the facilitation of terrorist activity; and  
(B)consider cross-references to the guidelines for Criminal Sexual Abuse and Attempted Murder.  
(3)Expedited proceduresThe Commission may promulgate the guidelines or amendments under this subsection in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987, as though the authority under that Act had not expired.  
142.Border security on certain Federal land 
(a)DefinitionsIn this section: 
(1)Protected landThe term protected land means land under the jurisdiction of the Secretary concerned.  
(2)Secretary concernedThe term Secretary concerned means— 
(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and  
(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.  
(b)Border Protection StrategyThe Secretary, the Secretary of the Interior, and the Secretary of Agriculture shall jointly develop a border protection strategy that supports the border security needs of the United States in the manner that best protects— 
(1)units of the National Park System;  
(2)National Forest System land;  
(3)land under the jurisdiction of the United States Fish and Wildlife Service and Bureau of Land Management; and  
(4)other relevant land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture.  
(c)Additional uniformed law enforcement officers and special agents of the Department of the InteriorThere are authorized to be appropriated to the Secretary of the Interior for employment of uniformed law enforcement officers and special agents, in addition to the number of such officers and agents employed immediately before the enactment of this Act, such sums as may be necessary for— 
(1)22 such officers of the United States Fish and Wildlife Service, including— 
(A)4 for California;  
(B)9 for Arizona;  
(C)2 for New Mexico; and  
(D)7 for Texas;  
(2)2 such agents of the United States Fish and Wildlife Service, for Texas;  
(3)22 such officers of the National Park Service, including— 
(A)13 for Arizona; and  
(B)9 for Texas;  
(4)2 such agents of the National Park Service, for Texas;  
(5)19 such officers of the Bureau of Land Management, including— 
(A)5 for California;  
(B)4 for Arizona;  
(C)4 for New Mexico; and  
(D)6 for Texas;  
(6)2 such agents of the Bureau of Land Management, including— 
(A)1 for California;  
(B)2 for Arizona; and  
(C)1 for New Mexico; and  
(7)one such agent of the Bureau of Indian Affairs, for Texas.  
(d)Additional Special Assistant United States AttorneyThere are authorized to be appropriated to the Attorney General such sums as may be necessary to increase by 1 the number of special assistant United States attorneys in the district of Arizona dedicated to prosecution of cases generated by the Secretary of Interior, in addition to the number of such attorneys appointed immediately before the enactment of this Act.  
FBorder Law Enforcement 
151.Short titleThis Act may be cited as the Border Law Enforcement Act.  
152.FindingsThe Congress finds as follows: 
(1)It is the obligation of the Federal Government of the United States to adequately secure the Nation’s borders and prevent the flow of unauthorized aliens and illegal drugs into the United States.  
(2)Despite the fact that the United States Border Patrol apprehends over 1,000,000 people each year trying to illegally enter the United States, according to the Congressional Research Service, the net growth in the number of unauthorized aliens has increased by approximately 500,000 each year. The southwest border accounts for approximately 94 percent of all migrant apprehensions each year. Currently, there are an estimated 11,000,000 unauthorized aliens in the United States.  
(3)The border region is also a major corridor for the shipment of drugs. According to the El Paso Intelligence Center, 65 percent of the narcotics that are sold in the markets of the United States enter the country through the Southwest Border.  
(4)Border communities continue to incur significant costs due to the lack of adequate border security. A 2001 study by the United States-Mexico Border Counties Coalition found that law enforcement and criminal justice expenses associated with illegal immigration exceed $89,000,000 annually for the Southwest border counties.  
(5)In August 2005, the States of New Mexico and Arizona declared states of emergency in order to provide local law enforcement immediate assistance in addressing criminal activity along the Southwest border.  
(6)While the Federal Government provides States and localities assistance in covering costs related to the detention of certain criminal aliens and the prosecution of Federal drug cases, local law enforcement along the border are provided no assistance in covering such expenses and must use their limited resources to combat drug trafficking, human smuggling, kidnappings, the destruction of private property, and other border-related crimes.  
(7)The United States shares 5,525 miles of border with Canada and 1,989 miles with Mexico. Many of the local law enforcement agencies located along the border are small, rural departments charged with patrolling large areas of land. Counties along the Southwest United States-Mexico border are some of the poorest in the country and lack the financial resources to cover the additional costs associated with illegal immigration, drug trafficking, and other border-related crimes.  
(8)Federal assistance is required to help local law enforcement operating along the border address the unique challenges that arise as a result of their proximity to an international border and the lack of overall border security in the region.  
153.Border relief grant program 
(a)In generalFrom amounts made available under section 154, the Secretary of Homeland Security may make grants to— 
(1)sheriffs’ offices of counties any part of which is within 25 miles of the southern border of the United States; and  
(2)police departments serving a city, town, or other political subdivision in a county any part of which is within 25 miles of the southern border of the United States (including tribal police departments serving a community any part of which is within 25 miles of such border).  
(b)Use of funds 
(1)In generalGrant funds received under subsection (a) may be used for the following: 
(A)To conduct law enforcement operations in order to enforce criminal laws, prevent and punish criminal activity, and protect the lives, property, and security of the people within the jurisdiction of the grant recipient.  
(B)To transfer aliens detained or in the custody of the grant recipient who are not lawfully present in the United States to appropriate Federal law enforcement officials.  
(C)To enforce State and Federal laws relating to controlled substance trafficking and enforce other State and Federal criminal laws.  
(2)Payment of costsUse of funds under paragraph (1) shall include payment for costs of— 
(A)hiring, equipping, training, and otherwise controlling the operations and deployment of, law enforcement officials engaged in duties described in paragraph (1), as well as the costs of paying overtime to such officials; and  
(B)detaining, housing, and transporting aliens who are not lawfully present in the United States, and who are taken into custody by the grant recipient, until the aliens are transferred to appropriate Federal law enforcement officials.  
(3)Detention facilitiesIn accordance with paragraph (2)(B), grant funds received under subsection (a) may be used for the construction, maintenance, and operation of detention facilities to detain aliens who are unlawfully present in the United States, except that not more than 20 percent of such funds may be used for the construction or renovation of detention or similar facilities.  
(c)Application 
(1)In generalEach eligible law enforcement agency seeking a grant under this section shall submit an application to the Secretary of Homeland Security at such time, in such manner, and accompanied by such information as the Secretary of Homeland Security may reasonably require.  
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; and  
(B)provide such additional assurances as the Secretary of Homeland Security determines to be essential to ensure compliance with the requirements of this section.  
154.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security to carry out this Act $200,000,000 for fiscal year 2008 and each succeeding fiscal year.  
155.RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue regulations to carry out this Act.  
IIEnding Unlawful Employment 
AEmployee Verification 
201.Mandatory employment authorization ver­i­fi­ca­tion 
(a)Making basic pilot program permanentSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding before the period at the end of the last sentence the following , except that the basic pilot program described in section 403(a) shall be a permanent program.  
(b)Mandatory use of E-verify system 
(1)In generalSubject to paragraphs (2) and (3), every person or other entity that hires one or more individuals for employment in the United States shall verify through the E-Verify program, established as the basic pilot program by section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note), that each such individual is authorized to work in the United States. The Secretary of Homeland Security shall ensure that verification by means of a toll-free telephone line is an available option in complying with the preceding sentence.  
(2)Select entities required to use e-verify program immediatelyThe following entities must satisfy the requirement in paragraph (1) by not later than one year after the date of the enactment of this Act: 
(A)Federal agenciesEach department and agency of the Federal Government.  
(B)Federal contractorsA contractor that— 
(i)has entered into a contract with the Federal Government to which section 2(b)(1) of the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any subcontractor under such contract; or  
(ii)has entered into a contract exempted from the application of such Act by section 6 of such Act (41 U.S.C. 356), and any subcontractor under such contract; and  
(C)Large employersAn employer that employs more than 250 individuals in the United States.  
(3)Phasing-in for other employers 
(A)2 years for employers of 100 or moreEntities that employ 100 or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than two years after the date of the enactment of this Act.  
(B)3 years for employers with 30 or more employeesAll entities that employ 30 or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than three years after the date of the enactment of this Act.  
(C)4 years for all employersAll entities that employ one or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than four years after the date of the enactment of this Act.  
(4)Verifying employment authorization of current employeesEvery person or other entity that employs one or more persons in the United States shall verify through the E-Verify program by not later than four years after the date of the enactment of this Act that each employee is authorized to work in the United States.  
(5)DefenseAn employer who has complied with the requirements in paragraphs (1) and (4) shall not be liable for hiring an unauthorized alien, if— 
(A)such hiring occurred due to an error in the E-Verify program that was unknown to the employer at the time of such hiring; and  
(B)the employer terminates the employment of the alien upon being informed of the error.  
(6)Sanctions for noncomplianceThe failure of an employer to comply with the requirements in paragraphs (1) or (4) shall— 
(A)be treated as a violation of section 274A(a)(1)(B) with respect to each offense; and  
(B)create a rebuttable presumption that the employer has violated section 274A(a)(1)(A).  
(7)Voluntary participation of employers not immediately subject to requirementNothing in this subsection shall be construed as preventing a person or other entity that is not immediately subject to the requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily using the E-Verify program to verify the employment authorization of new hires or current employees.  
(8)State interferenceNo State may prohibit a person or other entity from using the E-verify program to verify the employment authorization of new hires or current employees.  
202.Mandatory notification of SSN mismatches and multiple uses 
(a)Notification of mismatched name and social security numberThe Commissioner of Social Security shall notify on an annual basis each United States employer with one or more employees whose social security account number does not match the employees name or date of birth in the Commissioners records. Such notification shall instruct employers to notify listed employees that they have 10 business days to correct the mismatch with the Social Security Administration or the employer will be required to terminate their employment. The notification also shall inform employers that they may not terminate listed employees prior to the close of the 10-day period.  
(b)Notification of multiple uses of individual social security numbersPrior to crediting any individual with concurrent earnings from more than one employer, the Commissioner of Social Security shall notify the individual that earnings from two or more employers are being reported under the individual’s social security account number. Such notice shall include, at a minimum, the name and location of each employer and shall direct the individual to contact the Social Security Administration to submit proof that the individual is the person to whom the social security account number was issued and, if applicable, to submit, either in person or via electronic transmission, a pay stub or other documentation showing that such individual is employed by both or all employers reporting earnings to that social security account number.  
(c)Information sharing with the department of homeland security 
(1)Not later than 180 days following the date of enactment of this act, the Commissioner of Social Security shall promulgate regulations in accord with section 1306, title 42 (42 U.S.C. 1306), to require that information regarding all unresolved mismatch notifications and regarding all multiple use notifications that lead to the identification of an unauthorized user of a social security account number be shared with the Secretary of the Department of Homeland Security on a timely basis.  
(2)Information to be shared with the Secretary shall include, at a minimum, the name and mailing address of all employees who are the subject of an unresolved mismatch notification or who are unauthorized users of another individual’s social security account number.  
203.Establishment of electronic birth and death registration systems 
(a)In consultation with the Secretary of Health and Human Services and the Commissioner of Social Security, the Secretary shall take the following actions: 
(1)Work with the States to establish a common data set and common data exchange protocol for electronic birth registration systems and death registration systems.  
(2)Coordinate requirements for such systems to align with a national model.  
(3)Ensure that fraud prevention is built into the design of electronic vital registration systems in the collection of vital event data, the issuance of birth certificates, and the exchange of data among government agencies.  
(4)Ensure that electronic systems for issuing birth certificates, in the form of printed abstracts of birth records or digitized images, employ a common format of the certified copy, so that those requiring such documents can quickly confirm their validity.  
(5)Establish uniform field requirements for State birth registries.  
(6)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of Defense that will result in the sharing of data, with the States and the Social Security Administration, regarding deaths of United States military personnel and the birth and death of their dependents.  
(7)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of State to improve registration, notification, and the sharing of data with the States and the Social Security Administration, regarding births and deaths of United States citizens abroad.  
(8)Not later than 3 years after the date of establishment of databases provided for under this section, require States to record and retain electronic records of pertinent identification information collected from requestors who are not the registrants.  
(9)Not later than 6 months after the date of the enactment of this Act, submit to Congress a report on whether there is a need for Federal laws to address penalties for fraud and misuse of vital records and whether violations are sufficiently enforced.  
204.Penalty for failure to file correct information returnsSection 6721 of the Internal Revenue Code of 1986 (26 U.S.C. 6721) is amended by adding at the end the following: 
 
(f)The Secretary shall assess the maximum allowable penalties on 100 percent of the employers designated in any tax year by the Social Security Administration as the most egregious noncompliant employers.  
(g)Notwithstanding any other provision in this section, in the case of a failure described in subsection (a)(2) with respect to any person employing an alien not authorized to be so employed, the penalty under this section shall be determined in accordance with the following table: 
 
 
In the case of—Not less than—Not more than— 
 
The first offense$2,500$5,000 
The second offense$7,500$10,000 
The third offense$25,000$40,000. .  
205.Authorization of appropriationsThere are authorized to be appropriated such sums as may be required to carry out this subtitle.  
BNondeductibility of Wages Paid to Unauthorized Aliens 
211.Clarification that wages paid to unauthorized aliens may not be deducted from gross income 
(a)In generalSubsection (c) of section 162 of the Internal Revenue Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is amended by adding at the end the following new paragraph: 
 
(4)Wages paid to or on behalf of unauthorized aliens 
(A)In generalNo deduction shall be allowed under subsection (a) for any wage paid to or on behalf of an unauthorized alien, as defined under section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).  
(B)WagesFor the purposes of this paragraph, the term wages means all remuneration for employment, including the cash value of all remuneration (including benefits) paid in any medium other than cash.  
(C)Safe HarborIf a person or other entity is participating in the basic pilot program described in section 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to the hiring (or recruitment or referral) of an employee, subparagraph (A) shall not apply with respect to wages paid to such employee. .  
(b)6-year limitation on assessment and collectionSubsection (c) of section 6501 of such Code (relating to exceptions) is amended by adding at the end the following new paragraph: 
 
(11)Deduction claimed for wages paid to unauthorized aliensIn the case of a return of tax on which a deduction is shown in violation of section 162(c)(4), any tax under chapter 1 may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed. .  
(c)Use of documentation for enforcement purposesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subparagraph (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act;  
(2)in subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; and  
(3)in subparagraph (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code of 1986 or after or enforcement of.  
(d)Availability of informationThe Commissioner of Social Security and the Secretary of the Department of Homeland Security shall make available to the Commissioner of Internal Revenue any information related to the investigation and enforcement of section 162(c)(4) of the Internal Revenue Code of 1986, including any no-match letter and any information in the earnings suspense file.  
(e)Effective date 
(1)Except as provided in paragraph (2), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.  
(2)The amendments made by subsections (a) and (b) shall apply to taxable years beginning after December 31, 2007.  
IIIEnhancing and Fully Utilizing Current Methods of Interior Enforcement 
301.Increase investigative efforts 
(a)Federal agentsAn increase of personnel and resources will be needed to successfully enforce U.S. immigration laws and punish those who violate them. To this end, sufficient funds are authorized to be appropriated to employ 1,150 additional Immigration and Customs Enforcement Agents.  
(b)Criminal alien program (CAP)An additional 140 CAP officers are authorized to identify and remove criminal aliens encountered in Federal, State, and local detention facilities.  
(c)State and local law enforcement supportThe Secretary of Homeland Security shall take necessary steps to allow for the training of a minimum of 250 State and local law enforcement officers in Federal immigration law enforcement procedure. This would be an expansion of an already active and successful program.  
302.Increased oversight of agentsTo ensure the ability of Immigration and Customs Enforcement (ICE) and Customs and Border Patrol (CBP) to enforce integrity and ethical behavior throughout their expanded ranks, an increase of 5 in the number of Special Agents in the Office of Professional Responsibility.  
303.Rewards program 
(a)Rewards programSection 274 (8 U.S.C. 1324) is amended by adding at the end the following: 
 
(e)Rewards program 
(1)In generalThere is established in the Department of Homeland Security a program for the payment of rewards to carry out the purposes of this section.  
(2)PurposeThe rewards program shall be designed to assist in the elimination of commercial operations to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully and to assist in the investigation, prosecution, or disruption of a commercial alien smuggling operation.  
(3)AdministrationThe rewards program shall be administered by the Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State.  
(4)Rewards authorizedIn the sole discretion of the Secretary of Homeland Security, such Secretary, in consultation, as appropriate, with the Attorney General and the Secretary of State, may pay a reward to any individual who furnishes information or testimony leading to— 
(A)the arrest or conviction of any individual conspiring or attempting to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully or to commit an act of commercial alien smuggling involving the transportation of aliens;  
(B)the arrest or conviction of any individual committing such an act;  
(C)the arrest or conviction of any individual aiding or abetting the commission of such an act;  
(D)the prevention, frustration, or favorable resolution of such an act, including the dismantling of an operation to produce or sell fraudulent documents to be used for entering or remaining in the United States, or commercial alien smuggling operations, in whole or in significant part; or  
(E)the identification or location of an individual who holds a key leadership position in an operation to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully or a commercial alien smuggling operation involving the transportation of aliens.  
(5)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated under this paragraph shall remain available until expended.  
(6)IneligibilityAn officer or employee of any Federal, State, local, or foreign government who, while in performance of his or her official duties, furnishes information described in paragraph (4) shall not be eligible for a reward under this subsection for such furnishing.  
(7)Protection measuresIf the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that an individual who furnishes information or testimony described in paragraph (4), or any spouse, child, parent, son, or daughter of such an individual, must be protected, such official may take such lawful action as the official considers necessary to effect such protection.  
(8)Limitations and certification 
(A)Maximum amountNo reward under this subsection may exceed $100,000.  
(B)ApprovalAny reward under this subsection exceeding $50,000 shall be personally approved by the Secretary of Homeland Security.  
(C)Certification for paymentAny reward granted under this subsection shall be certified for payment by the Secretary of Homeland Security.  
(9)PublicityThe Department of Homeland Security shall be responsible for developing and implementing an advertising strategy to make known the rewards described within this section in order to solicit informants. .  
304.Increased detention facilities for aliens apprehended for illegal entry 
(a)In generalThe Secretary of Homeland Security shall make arrangements for the availability of 8,000 additional beds for detaining aliens taken into custody by immigration officials.  
(b)ImplementationEfforts shall be made to— 
(1)contract private facilities whenever possible to promote efficient use and to limit the Federal Government’s maintenance of and liability for additional infrastructure;  
(2)utilize State and local facilities for the provision of additional beds; and  
(3)utilize BRAC facilities or active duty facilities.  
(c)ConstructionThe Department of Homeland Security shall construct facilities as necessary to meet the remainder of the 8,000 new beds to be provided.  
(d)Family detention facilityTo further meet the special needs of detained families, the Department of Homeland Security shall retain or construct a family detention facility, similar to the T. Don Hutto Family Residential Facility, offering no less than 500 beds.  
(e)ResponsibilitiesThe Secretary of Homeland Security shall be responsible for providing humane conditions, health care and nutrition, psychological services, and education for minors.  
(f)AuthorizationAll funds necessary to accomplish the directives within this section are authorized to be appropriated.  
305.Findings and purpose 
(a)FindingsBased on the recommendations made by the 2007 Judicial Conference and the statistical data provided by the 2006 Federal Court Management Statistics (issued by the Administrative Office of the United States Courts), the Congress finds the following: 
(1)Federal courts along the southwest border of the United States have a greater percentage of their criminal caseload affected by immigration cases than other Federal courts.  
(2)The percentage of criminal immigration cases in most southwest border district courts totals more than 49 percent of the total criminal caseloads of those districts.  
(3)The current number of judges authorized for those courts is inadequate to handle the current caseload.  
(4)Such an increase in the caseload of criminal immigration filings requires a corresponding increase in the number of Federal judgeships.  
(5)The 2007 Judicial Conference recommended the addition of judgeships to meet this growing burden.  
(6)The Congress should authorize the additional district court judges necessary to carry out the 2007 recommendations of the Judicial Conference for district courts in which the criminal immigration filings represented more than 49 percent of all criminal filings for the 12-month period ending September 30, 2006.  
(b)PurposeThe purpose of this Act is to increase the number of Federal judgeships, in accordance with the recommendations of the 2007 Judicial Conference, in district courts that have an extraordinarily high criminal immigration caseload.  
306.Additional district court judgeships 
(a)Permanent Judgeships 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate— 
(A)4 additional district judges for the district of Arizona;  
(B)5 additional district judges for the southern district of California;  
(C)1 additional district judge for the district of New Mexico;  
(D)2 additional district judges for the southern district of Texas; and  
(E)1 additional district judge for the western district of Texas.  
(2)Conforming AmendmentsIn order that the table contained in section 133(a) of title 28, United States Code, reflect the number of additional judges authorized under paragraph (1), such table is amended— 
(A)in the item relating to Arizona, by striking 12 and inserting 16;  
(B)in the item relating to California, by striking 13 and inserting 18;  
(C)in the item relating to New Mexico, by striking 6 and inserting 7;  
(D)in the item relating to Texas— 
(i)by striking 19 and inserting 21; and  
(ii)by striking 13 and inserting 14.  
(b)Temporary judgeships 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate— 
(A)1 additional district judge for the district of Arizona; and  
(B)1 additional district judge for the district of New Mexico.  
(2)Vacancy not filledFor each of the judicial districts named in this subsection, the first vacancy arising on the district court 10 years or more after a judge is first confirmed to fill the temporary district judgeship created in that district by this subsection shall not be filled.  
307.Media campaign 
(a)In generalThe Secretary of Labor and the Secretary of Homeland Security shall develop strategies to inform the public of changes in immigration policies created by provisions in this legislation.  
(b)Notification of changes to employment verification processThe Secretary of Labor shall employ, at his or her discretion, a combination of print, television, internet, and radio media to notify employers of changes to the employment verification process. These multilingual media campaigns should be targeted toward non-citizen communities and those most likely to employ non-citizens. Announcements should encourage compliance with new legislation and should explain penalties for noncompliance with provisions within this Act.  
(c)Multilingual media campaignThe Secretary of Homeland Security shall also develop a multilingual media campaign explaining the extent of this legislation, the timelines therein, and the penalties for noncompliance with this Act. Announcements should be targeted toward undocumented aliens and should emphasize— 
(1)provisions in this Act that enhance border security and interior enforcement;  
(2)the benefits of voluntary removal of undocumented aliens;  
(3)punishment for apprehension and forced removal of undocumented aliens; and  
(4)legal methods of reentering the United States, including temporary work visas.  
(d)Cooperation with other governmentsThe Secretary of Homeland Security shall make all reasonable attempts to cooperate with the Governments of Mexico and the countries of Central America in implementing a media campaign that raises awareness of the issues in paragraph (2).  
 
